Citation Nr: 9927901	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-02 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for tinea versicolor.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for left knee disorder.

5.  Entitlement to service connection for right ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to August 
1952, from December 1953 to December 1956, from June 1957 to 
June 1961 and from September 1963 to January 1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 1997 from the Jackson 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part, denied service 
connection for hypertension, right ankle disorder, arthritis, 
tinea versicolor and left knee disorder.  

The issues pertaining to entitlement to service connection 
for hypertension, right ankle disorder, arthritis and left 
knee disorder will be addressed in the Remand portion of this 
decision.


FINDINGS OF FACT

The veteran has not submitted competent evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim for service connection for tinea versicolor is 
plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for tinea 
versicolor is not well grounded.  38 U.S.C.A. §  5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles Relating to Service Connection and Well 
Groundedness

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78  (1990).  If a claim is not well 
grounded, then the appeal fails and there is no further duty 
to assist in developing facts pertinent to the claim since 
such development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991).

A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a).  Where such evidence is 
not submitted, the claim is not well grounded, and the 
initial burden placed on the veteran is not met.  See Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary assertions 
by the veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible.  See King 
v. Brown, 5 Vet. App. 19  (1993).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  Id.  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete the application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the appellant has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make these claims well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a).

Factual Background

The veteran contends that he is entitled to service 
connection for tinea versicolor.  He alleges that this 
particular skin disorder developed during active duty and 
that he continues to have it.  

Service medical records reveal that the veteran was treated 
with a cold and rash for three days and diagnosed with 
measles in March 1951.  In May 1951, he was treated for 
jungle rot and athlete's foot.  He continued to be treated 
for athlete's foot in June 1951.  In July 1951, he was 
treated for heat blisters on his lips.  He was treated for 
Epidermophyton of the feet in June 1952.  In June 1967, he 
was treated for intermittent papulosquamous pruritic 
eruptions, slightly brawny, with atrophic not scaly lesions 
on the chest, trunk, limbs and arms, barely visible on the 
extremities.  There was no axillary, inguinale or antecubital 
involvement and he denied arthritis.  The impressions 
rendered as questionable parapsoriasis and pityriasis rosea 
were later rejected.  In July 1967 the skin condition was not 
improved, and was diagnosed as probable tinea versicolor.  In 
February 1969, he was treated for scaly pruritic lesions of 
the back and chest, diagnosed as tinea versicolor.   He was 
also treated in February 1969 for erythematous scaly lesions 
on the soles and between the toes of both feet, diagnosed as 
fungus infection.  The report from his August 1977 retirement 
examination revealed no skin abnormalities, other than scars 
on his back and left knee. 

Private treatment records from 1979 through 1996, while 
showing occasional treatment for various types of skin 
problems did not reveal treatment for the claimed tinea 
versicolor or any other problems noted in the service medical 
records.  In June 1979, he was treated for a tick bite.  In 
October 1982, he was treated for a rash, diagnosed as poison 
ivy.  In June 1984, he had a sebaceous gland abscess (cyst) 
removed from his back.  In May 1991, he was diagnosed with 
actinic keratosis lesions on his face and had a lipoma 
removed his neck.  In June 1991, he had a sebaceous cyst 
removed from his back and had a lesion frozen on his left 
forearm.  In February 1993, he had two small lipomas removed 
from under his chin.  In January 1997, he had a sebaceous 
keratosis on his upper left arm and another on his right 
thigh that was frozen.  

Analysis

Upon review of the evidence, the Board finds that a claim for 
service connection for a skin disorder is not well grounded.  
Service medical records revealed that the inservice tinea 
versicolor was acute and transitory, with the condition fully 
resolved prior to separation from the service.  While the 
private medical records reveal repeated instances for 
treatment for skin anomalies diagnosed as lipomas, sebaceous 
cysts, keratosis and a rash from poison ivy, there is no 
evidence of recurrence of tinea versicolor, which is the skin 
disorder specifically claimed by the veteran to be subject to 
service connection.

As previously pointed out, all three prongs of Caluza, supra, 
must be satisfied in order for a well-grounded claim to 
exist.  In this case, competent medical evidence has not been 
submitted to establish a current skin disorder, diagnosed as 
tinea versicolor.  Under these circumstances, the Board 
concludes that the veteran has not met the initial burden of 
presenting evidence of a well-grounded claim for service 
connection for tinea versicolor, as imposed by 38 U.S.C.A. §  
5107(a).  The claim, therefore, must be denied.  And since 
the veteran has failed to present a well-grounded claim for 
service connection for tinea versicolor, VA has no duty to 
assist him in the development of facts pertaining to the 
claim. 


ORDER

The claim for service connection for tinea versicolor is 
denied as not well grounded.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for hypertension, a right ankle disorder, 
arthritis and a left knee disorder.

The Board observes that the veteran submitted additional 
evidence within 90 days after the case was certified to the 
Board on December 3, 1998 without waiver of consideration of 
such evidence by the agency of original jurisdiction (AOJ).  
This evidence includes report from a private medical 
examination submitted in December 1998.  Such evidence 
appears pertinent to the issues under appeal and for which a 
resultant supplemental statement of the case either is 
missing or was not prepared.  In either event, the record 
does not reflect that the requirements of 38 C.F.R. 19.31 
(1998) have been satisfied.  These issues must therefore be 
remanded to the RO in order to satisfy the requirements of 
due process.  See 38 C.F.R. 20.1304(a)(c) (1998).

In reference to the above-noted issues, service medical 
records reveal that the veteran was diagnosed with Osgood 
Schlatter's disease in August 1951.  He also was treated for 
a sprained ankle in August 1966, and placed in a cast.  An 
undated medical examination, taken when he was 44 years old, 
noted findings of arthritis and muscle pain.  No diagnosis of 
hypertension is contained within the service medical records, 
although elevated blood pressures of 120/80 was noted in an 
annual examination of May 1963; 152/80 was noted on an annual 
examination of December 1973; and 148/80 was noted in his 
retirement examination of September 1977.  

Private treatment records revealed blood pressure reading of 
160/110 in October 1982.  In June 1984, he was said to have 
hypertension for about one year.  He continued to have 
elevated blood pressures during 1984, with readings ranging 
from a high reading of 160/105 in July 1984, to a low reading 
of 144/90 in November 1984.  In December 1989, he was also 
seen for complaints of pain in his right foot, with a swollen 
metacarpal joint.  In January 1996, he was seen for 
complaints of inflammation in an unspecified ankle and was 
placed on anti-arthritic medication.  He was assessed with 
osteoarthritis in February 1996.  In September 1996, he was 
treated for left knee problems and diagnosed with 
osteoarthritis of the left knee.  In December 1997, he was 
noted to have a swollen left knee, plus edema in his ankles 
and was assessed with pedal edema, left knee strain, 
hypertension and degenerative arthritis.  

Upon review of the foregoing, the Board finds that further 
development is warranted.  Specifically, an examination is 
necessary to determine whether the findings noted in the 
private medical records, showing arthritis, right ankle and 
left knee problems, are related to the findings of arthritis, 
sprained ankle and the diagnosis of Osgood-Schlatter's 
disease noted inservice.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
right ankle disorder, arthritis, 
hypertension and left knee disorder, not 
already associated with the claims file.  
After securing the necessary release, the 
RO should obtain these records.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims 
folder.  If private treatment is reported 
and those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results and afforded an 
opportunity to obtain the records.  
38 C.F.R. § 3.159 (1998).

2.  Thereafter, the veteran should be 
afforded an orthopedic examination, to 
ascertain the nature and extent of the 
claimed arthritis, right ankle disability 
and left knee disability.  The report of 
the examination should include a detailed 
account of all pathology and 
manifestations associated with any right 
ankle disability, left knee disability 
and arthritis found to be present.  X-
rays and laboratory studies deemed 
necessary to properly assess the nature 
and extent of the veteran's claimed 
disorders should be conducted and the 
results must be available to the 
orthopedic examiner prior to the 
completion of the report.  The examiner 
must be requested to review the available 
medical records, as well as the history 
of the veteran's right ankle, left knee 
and arthritis problems inservice, and 
express opinions on the following 
questions: (1) the exact current 
diagnosis of any left knee pathology, 
right ankle pathology and whether any 
condition regarding the right ankle and 
left knee is acquired or congenital; (2) 
the degree of probability that any left 
knee or right ankle disorder is the 
proximate result of an injury or trauma 
in service; (3) whether there is a 
reasonable probability that any current 
right ankle disorder or left knee 
disorder could have first manifest 
inservice as symptoms of Osgood 
Schlatter's disease or ankle sprain; (4) 
whether there is a reasonable probability 
that any current disorder, if diagnosed 
as arthritis, and if not initially 
manifested inservice, first became 
manifest within one year of his January 
31, 1978 discharge; (5) whether based on 
the medical findings noted in service 
there is a reasonable probability that 
any congenital disorder was permanently 
aggravated or became worse during his 
service.  The claims folder as well as a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
must provide full rationale for all 
opinions and conclusions reached.  

3.  Regarding the veteran's hypertension 
claim, if the RO finds that upon further 
review of the additional evidence, it is 
unable to render a decision without 
further development, the veteran should 
be afforded a cardiology examination to 
ascertain the nature and extent of his 
hypertension.  All indicated tests should 
be accomplished and all clinical findings 
and subjective complaints should be 
reported in detail.  The claims folder 
should be provided to the examiner prior 
to the examination.  The examiner should 
also express an opinion as to any 
relationship hypertension and other 
cardiac pathology, if found, and service. 

The examiner should present all findings 
and opinions and the reasons therefor, in 
a clear, comprehensive and legible manner 
on the examination report. 

4.  The RO should then readjudicate the 
issues of service connection for right 
ankle disorder, arthritis, hypertension 
and left knee disorder.  If any issue 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond 
thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board for 
further appellate consideration , if otherwise in order.  No 
action is required of the veteran until he is notified.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested case development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

